Citation Nr: 0605555	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Board issued a decision in June 2004 denying the claim.  
The veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court).  In September 2005, 
pursuant to a Joint Motion, the Court issued an Order 
vacating the Board's decision and remanding the case for 
further development and readjudication in compliance with 
directives specified.

To comply with the Court's Order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Joint Motion states the veteran has produced evidence of 
exposure in service to several potential risk factors for 
Hepatitis C, as well as medical evidence dated from March 
2000 to February 2002 confirming his treatment for this 
condition.  The Joint Motion further states this evidence 
triggers VA's duty to assist him in obtaining a medical 
opinion regarding a possible link between the exposure during 
service and the post-service disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  The 
Joint Motion acknowledges that a VA examination already has 
been conducted, but finds the examiner's opinion was 
unresponsive to the question asked and also used an incorrect 
standard to reach his determination.  Accordingly, the Joint 
Motion directs the Board to schedule the veteran for another 
examination with an appropriate medical opinion.  

Therefore, this case is REMANDED to the RO (via the AMC) for 
the following additional actions:  

1.  Schedule the veteran for an 
examination by an infectious disease 
specialist.  The claims file must be made 
available to the examiner in conjunction 
with the evaluation for a review of the 
veteran's pertinent medical history.  
This includes a copy of this remand, the 
Court's Order, and the Joint Motion.  The 
examiner should carefully review the 
claims file - including (1) the 
veteran's service medical records; 
(2) his statements and testimony 
concerning his claimed exposure to 
Hepatitis C during service 
(in particular, through injections with 
an air injector) and his disclaimer of 
potential post-service exposure; (3) the 
various medical literature articles 
submitted by him regarding possible modes 
of transmission of Hepatitis C and other 
infections - including reports and 
letters recently submitted by him 
concerning the use of jet injectors by 
the military; and (4) the post-service 
medical records concerning his treatment 
for Hepatitis C.

The examiner should then provide a 
medical opinion as to whether it is at 
least as likely as not (i.e., at least 
50-percent probable) the veteran's 
current Hepatitis C resulted from 
exposure to the virus during service.  
If the examiner is unable to provide this 
opinion without resorting to speculation, 
the examiner should so state.  It is 
essential that the examiner's report 
includes a full discussion of all modes 
of transmission and rationale as to why 
the examiner believes or does not believe 
that a jet injector was the source of the 
veteran's Hepatitis C.  


The examiner's opinion should 
specifically indicate whether the claims 
file was reviewed and should be supported 
by appropriate rationale.  

2.  Review the examiner's report to 
ensure it complies with the Board's 
request.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Appropriate 
remedial action should be taken, if 
necessary.  

3.  Then readjudicate the veteran's claim 
based on all of the evidence of record, 
including the medical and other reports 
submitted by him through his 
representative in February 2006 and the 
results of his VA examination on remand.  
If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

